Citation Nr: 0032025	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  94-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the shoulders.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to September 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky that denied the veteran's claim of entitlement to 
service connection for degenerative arthritis of the 
shoulders.  A notice of disagreement was received in November 
1993.  A statement of the case was issued in March 1994.  A 
substantive appeal was received from the veteran in April 
1994.  A hearing was held before the undersigned Veterans Law 
Judge at the RO in St. Petersburg, Florida in September 1996 
(subsequent to the April 1993 decision, the veteran relocated 
to Florida, and his file was transferred to this RO). 

The Board, in a decision dated in November 1996, denied this 
claim.  Thereafter, the veteran appealed these matters to the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In January 1998, while the case was 
pending, the veteran's attorney and VA's Office of General 
Counsel filed a joint motion (Motion) requesting that the 
Court vacate the Board's November 1996 decision and remand it 
to the Board for further evidentiary development and 
readjudication.  In January 1998, the Court granted the 
Motion, vacated the Board's November 1996 decision, and 
remanded the case to the Board for compliance with directives 
that were specified by the Court.  

In September 1998, the Board remanded this matter to the RO 
for further development and adjudication.  


FINDING OF FACT

The evidence sufficiently demonstrates that the veteran has 
degenerative arthritis of the shoulders attributable to 
service.


CONCLUSION OF LAW

The veteran suffers from degenerative arthritis of the 
shoulders that resulted from his service on active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  If arthritis became manifest to a compensable 
degree within one year of active duty it shall be considered 
to have been incurred in that period of active duty. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.309 (1999).  A "determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

As noted above, the veteran served on active duty from July 
1981 to September 1992.  April and June 1992 reports 
(addendums) from the Army Medical Board indicate that X-rays 
revealed some very mild degenerative changes involving both 
acromioclavicular joints.  The reports of VA examinations 
dated in December 1992 and October 1999, which included X-
rays, were negative for such changes or for any type of 
shoulder disability (a painful shoulder was "diagnosed" in 
December 1992).  

A independent medical evaluation was conducted, presumably at 
the request of the veteran's representative, in October 2000.  
The evaluation report from Craig N. Bash, M.D., a neuro-
radiologist, was received by the Board that same month along 
with a waiver of initial agency of original jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (1999). 

In this report, Dr. Bash initially points out that he 
reviewed, among other things, the veteran's service medical 
records, the post service medical record (to include the 
October 1999 examination report), and X-ray reports and films 
dated in February 1997 and October 1999.  His impression was 
that an inservice shoulder injury and acquired inservice 
bilateral shoulder degenerative arthritis were causing the 
veteran's current shoulder disability.  Dr. Bash noted that 
his review the February 1997 and October 1999 X-ray films 
under a "Hot Light" in fact showed degenerative changes 
involving both acromioclavicular joints, and that the 
December 1992 X-ray report was "very likely wrong because 
degenerative changes noted in Apr[il] 1992 could not have 
gone away in Dec[ember] 1992 and reappeared in Feb[ruary] 
1997 and Oct[ober] 1999."  In the remainder of his report, 
Dr. Bash went on to give additional reasons to discount the 
findings made on VA examination in October 1999.   

Taking into account the service medical records, the medical 
report from Dr. Bash, and the applicable law, noted above, 
the Board finds that, in resolving all doubt in the veteran's 
favor, the evidence supports the veteran's claim for service 
connection for degenerative arthritis of the shoulders.  As 
such, service connection for this disability is granted.  


ORDER

Service connection for degenerative arthritis of the 
shoulders is granted.



		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 4 -


- 1 -


